DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record determined from an Examiner’s search is Shimada (JPH03200007A) (hereinafter Shimada).  As cited in prior actions, Shimada discloses a depth information extraction process used in combination with screen conversion processing.  A screen conversion processing unit performs screen conversion processing on screen output from an image pickup device to enlarge or reduce a ratio of focal lengths to the lenses of the image pickup device as a magnification.  
Additional prior art Bechtel (US 20180077404 A1) (hereinafter Bechtel) discloses a controller for motor-based synchronous movement of dual image sensors or dual lenses for facilitating automatic focusing.  A lens drive moves a second lens or a part of a second lens relative to a slide and a first lens, which is able to move a second area relative to a first area with respect to the image sensors.
However, the cited prior art fails to teach or render obvious the following combination of elements of independent claim 1: “wherein the distance calculating part calculates the distance to the subject by using: an image magnification ratio between a magnification of the first subject image and a magnification of the second subject image, a focal length of the first optical system, a focal length of the second optical system, a distance from an exit pupil of the first optical system to an image formation position of the first subject image when the subject is located at an infinite distance point, a distance from a front principal point of the first optical system to the subject when the first subject image takes an in-focus state on an imaging surface of the imaging part, and a total shift amount of a position of the front principal point of the first optical system from a position of the front principal of the first optical system when the first optical system is configured so as to focus on the infinite distance point”.

Thus, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language. Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486